              Case 5:20-cv-03287-JFL Document 15 Filed 07/20/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER S. YOUST,                        :
     Plaintiff,                              :
                                             :
         v.                                  :      No. 20-cv-3287
                                             :
OFFICER ERIC LUKACS, et al.,                 :
     Defendants.                             :

                                            ORDER

         AND NOW, this 20th day of July, 2021, upon consideration of Plaintiff Christopher S.

Youst’s Amended Complaint (ECF No. 11), Petition to Amend (ECF No. 13); and his proposed

Second Amended Complaint (ECF No. 13-1 at 1-20), it is ORDERED that:

         1.      Youst’s Petition to Amend (ECF No. 13) is GRANTED.

         2.      The proposed Second Amended Complaint (ECF No. 13-1 at 1-20) is DEEMED

filed.

         3.      The Clerk of Court is DIRECTED to DOCKET the Second Amended Complaint

(ECF No. 13-1 at 1-20) as a new and separate docket entry entitled “Second Amended

Complaint” after the entry of this Order. The Second Amended Complaint is the operative

pleading in this case.

         4.      The Clerk of Court is DIRECTED to DOCKET Youst’s “Application for

Appointment of Counsel” (ECF No. 13-1 at 21) as a new and separate docket entry entitled

“Application for Appointment of Counsel” after the entry of the Second Amended Complaint.

         5.      For the reasons stated in the Court’s Memorandum, Youst’s Second Amended

Complaint is DISMISSED for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

as follows:
            Case 5:20-cv-03287-JFL Document 15 Filed 07/20/21 Page 2 of 4




                   a) Youst’s claims against the City of Lancaster and all official capacity

claims are DISMISSED WITH PREJUDICE;

                   b) Youst’s claims related to his May 18, 2018 arrest and prosecution for the

charges from his April 26, 2018 car accident and his subsequent imprisonment are

DISMISSED WITHOUT PREJUDICE. This dismissal is without prejudice to Youst’s ability

to file a new case only in the event his underlying conviction is reversed, vacated, or otherwise

invalidated.

       6.      The Clerk of Court is DIRECTED to CORRECT the caption in this matter to

reflect that the remaining Defendants are Officer Eric Lukacs and Michael Deitz. The Clerk of

Court is DIRECTED to TERMINATE Lt. James Smith, Sgt. Roberto Lopez, and Officer Ryan

Yoder, and the City of Lancaster as Defendants in this action.

       7.      Youst’s Second Amended Complaint shall PROCEED with respect to his Fourth

Amendment false arrest and excessive force claims arising from his encounter with police on

May 16, 2018 against Defendant Officer Eric Lukacs and Defendant Officer Michael Deitz in

their individual capacities. To the extent Youst brings these claims under the Fifth, Eighth, or

Fourteenth Amendments, those claims are DISMISSED WITH PREJUDICE.

       8.      The Clerk of Court shall issue summonses for Officers Lukacs and Deitz. Service

of the summonses and the Second Amended Complaint, along with a copy of this Order and its

accompanying Memorandum, shall be made upon Defendants Officers Lukacs and Deitz by the

U.S. Marshals Service. Youst will be required to complete USM-285 forms so that the Marshals

can serve the Defendants. Failure to complete those forms may result in dismissal of this case.

       9.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be
          Case 5:20-cv-03287-JFL Document 15 Filed 07/20/21 Page 3 of 4




served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                   “I, (name), do hereby certify that a true and correct copy of the
                   foregoing (name of pleading or other paper) has been served upon
                   (name(s) of person(s) served) by placing the same in the U.S. mail,
                   properly addressed, this (day) of (month), (year).
                           ____________________________________
                              (Signature)”

       10.     Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Youst is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

       11.     Youst is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Youst shall attempt to

resolve any discovery disputes by contacting Defendants’ counsel directly by telephone or

through correspondence.

       12.     No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.
          Case 5:20-cv-03287-JFL Document 15 Filed 07/20/21 Page 4 of 4




       13.     In the event a summons is returned unexecuted, it is Youst’s responsibility to ask

the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct address, so service can be made.

       14.     The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.



                                                BY THE COURT:


                                                /s/ Joseph F. Leeson, Jr.
                                                JOSEPH F. LEESON, JR.
                                                United States District Judge
